Citation Nr: 1012252	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1940 to December 1946.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board notes that, while the 
Veteran requested a hearing before the Board, he thereafter 
withdrew this hearing request in October 2009.

By rating decision in October 2009, the RO granted service 
connection for posttraumatic stress disorder.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the RO's award of service connection 
for a particular disability constitutes a full award of 
benefits on the appeal initiated by the veteran's notice of 
disagreement on such issue.  Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is not 
before the Board.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first post-service year; and the Veteran's 
current hearing loss disability is not shown to be related 
to an event, injury, or disease in service.

2.  Throughout the appeal period, the Veteran's malaria has 
not been manifested by active malaria disease confirmed by 
the identification of malarial parasites in blood smears, or 
by any residuals such as liver or spleen damage.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by military service, nor may service incurrence 
of sensorineural hearing loss be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts 
have been fulfilled by information provided to the Veteran 
by correspondence dated in February 2008 and July 2008.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006).  38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353- 23,356 (Apr. 30, 2008).

The Veteran has had ample opportunity to respond/supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.
The Veteran's service treatment records (STRs) are 
associated with his claims file, as are pertinent post-
service treatment records.  The RO arranged for examinations 
in February 2008 and May 2008; the Veteran reported for 
these examinations.  Evidentiary development in these 
matters is complete to the extent possible.  The Veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of these claims.  

Service Connection - Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases (including sensorineural hearing loss) may 
be service connected on a presumptive basis if manifested to 
a compensable degree within a specified period of time post-
service (one year for sensorineural hearing loss).  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009)

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and competent (medical) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim.

Factual Background and Analysis

The Veteran's STRs, including an October 1946 discharge 
examination report, are negative for complaints or findings 
related to hearing loss disability.  The October 1946 
discharge examination report notes that the Veteran's 
whispered voice hearing was 15/15 bilaterally. 

Following service, in a claim for service connection 
received in January 1947, the Veteran made no complaints 
about hearing loss.

Treatment records from Dr. S. dated in 2004 note findings of 
bilateral hearing loss.

In December 2007 the Veteran submitted a claim for service 
connection for hearing loss disability; he maintained that 
his hearing loss was caused by his exposure to combat noise 
in service.

A May 2008 VA examination report notes the Veteran's 
complaints of problems hearing on the telephone at times.  
The Veteran reported noise exposure in service from guns in 
training and in combat; he also reported that he worked as 
an accountant after service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
70
80
LEFT
20
25
45
80
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
After reviewing the claims file, the examiner opined that 
the Veteran's hearing loss was not caused by or a result of 
his noise exposure in service.  He stated:

Current scientific evidence asserts that hearing 
loss related to acoustic exposure or trauma occurs 
immediately at the time of insult and has not been 
found to present with a progressive onset . . . .  
Hearing loss with progressive onset is commonly 
symptomatic of presbycusis, genetic inheritance, 
medical pathology, subsequent civilian noise 
exposure, etc.  [The] Veteran's [hearing loss] is 
most consistent [with] presbycusis given recent 
reported onset within the previous 5 years. 

It is not in dispute that the veteran was exposed to 
acoustic trauma during his military service, or that he has 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385.  However, his STRs do not show that he ever 
complained of problems hearing during service.  No evidence 
of hearing loss disability was reported at any time during 
service, including at service separation.  Furthermore, 
there is no evidence of hearing loss complaints in the year 
following the Veteran's discharge.  Significantly, when he 
submitted a January 1947 claim of service connection, 
hearing loss was not mentioned.  Consequently, service 
connection for a hearing loss disability on the basis that 
such disability became manifested in service and persisted 
is not warranted, and the chronic disease presumptive 
provisions of 38 C.F.R. § § 3.307, 3.309 [for sensorineural 
hearing loss as organic disease of the nervous system] do 
not apply.

What is necessary to substantiate the Veteran's claim is 
competent (medical) evidence that relates his current 
hearing loss disability to an event, injury, or disease in 
service.  The May 2008 VA examiner opined that there is no 
relationship between the Veteran's current hearing loss and 
his military service.  The VA examiner's opinion is based on 
a review of the Veteran's entire pertinent medical history, 
including his STRs and post-service medical evidence.  The 
VA examiner provided a detailed explanation of the rationale 
for the conclusion reached, as noted above.  There is no 
medical opinion to the contrary of record. 

The Board has also considered the Veteran's own statements 
to the effect that his hearing loss was incurred during his 
military service.  The etiology of a disability is a medical 
question.  Because the Veteran is a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the 
Veteran's claim, that doctrine does not apply.

Increased Ratings - Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

6304
Malaria:
Rating

As active disease
100
Note: The diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears. If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone. Relapses must be confirmed by the 
presence of malarial parasites in blood smears Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2009)

When the schedule does not provide a zero percent evaluation 
for in a Diagnostic Code, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Historically, the Veteran was treated for malarial fever in 
service.  A January 1947 rating decision granted service 
connection for malarial fever, rated noncompensable.

In December 2007, the Veteran submitted a claim for 
increased rating.  A February 2008 VA examination report 
notes the Veteran's history of treatment for malaria in 
service.  Currently, the Veteran complained of a poor 
appetite since his military service.  He denied having any 
fevers, weakness, or tiredness, and stated that he was able 
to perform most of his activities of daily living without 
any problems.  He said that he was unable to give blood.  On 
examination, a malaria smear showed no malarial forms.  The 
Veteran's abdomen was soft, nontender and nondistended, with 
no organomegaly.  The examiner noted that the Veteran did 
not seem to show any residuals from his prior malaria 
infection.

In a July 2008 letter, Dr. B. stated that to his knowledge, 
the Veteran had not required any treatment for malaria since 
1947.  He noted that the Veteran had complained of weight 
loss and anorexia over the summer months, but had no history 
of recurrent chills or fevers.  

A close review of the record reveals no distinct period 
during which the criteria for a higher rating were met.  See 
Hart, supra.  The Veteran has reported no treatment for 
malaria during the period of the appeal.  Objective 
examination in 2008 revealed no organomegaly (which would 
include spleen or liver enlargement).  A blood smear 
revealed no presence of malarial parasites.  The diagnosis 
was no evidence or residuals of malaria at that time.

The Board has considered that Veteran's contentions, but 
finds that the evidence does not support his claim for an 
increased (compensable) rating.  At no time does the 
evidence show that he has had active malaria disease 
confirmed by the identification of malarial parasites in 
blood smears.  In addition, he is not shown at any time to 
have residuals such as liver or spleen damage.  Accordingly, 
the claim for a compensable rating for malaria must be 
denied.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that 
schedular criteria are inadequate.  In this case, the Board 
finds there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment 
or frequent periods of hospitalization related to malaria 
that would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating during 
the appeal period.  


ORDER

Service connection for hearing loss disability is denied.

A compensable rating for malaria is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


